Citation Nr: 1634530	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  07-27 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to September 18, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to November 1973 and 
from February 1980 to April 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied TDIU.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in September 2006 and at a personal hearing before the undersigned Veterans Law Judge in May 2010.  Transcripts of those hearings are of record.  

In July 2010 and April 2013, the Board remanded this case for further development.  

In a December 2013 decision, the Board granted a TDIU effective no earlier than September 18, 2010.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), contending that a TDIU was warranted earlier than September 18, 2010.  

In May 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the December 2013 Board decision as to the issue of entitlement to a TDIU prior to September 28, 2010, and remanded the case to the Board for action consistent with the terms of the JMR.   

In a September 2014 decision, the Board again denied assignment of an effective date prior to September 18, 2010.  The Veteran appealed again.  In a February 2016 decision, the Court vacated the Board's September 2014 decision and remanded the matter back to the Board for readjudication.

Upon reconsideration of the evidence following the Court's decision, the Board is granting an earlier effective date as explained below.   


FINDING OF FACT

The Veteran's service connected migraine headaches are reasonably shown to have rendered him unable to secure and follow a substantially gainful occupation at the time he stopped working as a firefighter on April 30, 2003; prior to this date, an inability to secure and follow such an occupation was not shown.     


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, effective April 30, 2003 but no earlier, the criteria for a TDIU have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

At a September 2003 VA neurology visit, the attending neurologist noted that the Veteran had been working full time as a firefighter but was on extended sick leave due to his service-connected migraine headaches and was waiting for retirement to take effect.  The neurologist was very concerned with the Veteran continuing as a firefighter and recommended retraining.  In the Veteran's May 2004 formal claim for a TDIU, he reported that he had last worked on May 20, 2003.  He noted that he had been on sick leave for the past year and that as of May 22, 2004, he was going to run out of sick leave.  In a December 2004 statement, the Veteran reported that because of his migraine headaches, he had been out of work for 14 months at which time he had run out of sick leave.  He noted that the only way for him to support his family was to retire at 37% of his current salary level.  

In a January 2004 physician statement accompanying the Veteran's disability retirement application, the evaluating physician determined that that the Veteran was permanently incapable of performing the essential duties of his job as a firefighter due to his migraine headaches.  In a subsequent September 2004 employment information form, the Worcester Fire Department reported that the Veteran was in retirement status and that he had last worked on April 30, 2003.  The Fire Department also indicated that the Veteran had begun receiving retirement benefits effective July 27, 2004.  Also, at a March 2005 VA examination, the Veteran reported that he had missed several months out of work over a 12 month period due to the severity of his headaches. Additionally, in September 2005, a Commonwealth of Massachusetts Public Employee Retirement Administration Commission (PERAC) Regional Medical Panel drew the same conclusion as the January 2004 physician.   

Consequently, in September 2005, PERAC made a formal determination that the Veteran was permanently incapable of continuing to work as a firefighter.  Subsequent to retirement, the Veteran has attempted to work in a number of less demanding jobs but has been unsuccessful due to his migraine headaches.   

The above summarized evidence reasonably indicates that the Veteran was unable to secure or follow a substantial gainful occupation due to his service-connected migraine headaches at the time he ceased working as a fireman, as he clearly could not continue in that occupation and as his migraines have subsequently prevented him from performing less demanding full time work.  

While the Veteran reported on his TDIU application that the date he stopped working as a firefighter was May 20, 2003, the Worcester Fire Department affirmatively reported the date as April 30, 2003.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was unemployable due to his migraine headaches as of April 30, 2003.  38 C.F.R. §§ 3.102, 4.16.  Further litigation in this matter is simply not warranted.   

At that time, the Veteran's migraine headaches were his only service connected disability and were assigned a 50 percent rating, which did not meet the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16a.  However, again resolving reasonable doubt in the Veteran's favor, a TDIU award is still warranted on an extraschedular basis.  The Board can appropriately make this assignment as an extraschedular rating was previously considered by the Director of Compensation and Pension in May 2012.  

The Board notes that from April 30, 2003 until approximately May 2004 it appears the Veteran was receiving his full time firefighter salary as he was making use of his sick leave.  Thus, his continued employment was being compensated at a rate far in excess of the amount of salary one would receive while working in substantial gainful employment.  However, the Veteran earned this sick leave as a result of being able to perform substantial gainful employment as a firefighter prior to April 30, 2003, not as a result of retaining such ability after this date.  Accordingly, this compensation does not preclude the award of a TDIU effective April 30, 2003.  There is no basis for assignment of an effective date prior to April 30, 2003, as it is simply not shown that the Veteran was unable to maintain his full time work as a firefighter (let alone work in a less demanding substantial gainful occupation) due to his service connected migraine headaches.  38 C.F.R. §§ 3.400, 4.16(a), (b).   

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2005.

In May 2010, the Veteran was provided an opportunity to set forth his contentions during a personal hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2010 hearing, the undersigned identified the issue on appeal. and also suggested that the Veteran submit any evidence that may have been overlooked.  Also, neither the Veteran's representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  The Board is cognizant that where the Veteran "sufficiently identifies" additional VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  However, in this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Additionally, the examination the Veteran received in September 2010 was adequate and the medical evidence of record, including the VA treatment records and the private treatment records, provide additional sufficient medical evidence to allow the Board to decide this appeal.  Another examination in this case is not necessary as the existing medical evidence combined with the documentation of the Veteran's employment history is sufficient to render an informed and accurate decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist and the Board will proceed to render its decision.  
      
ORDER

An effective date of April 30, 3003 but no earlier for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted, subject to the regulations governing the payment of monetary awards.
  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


